Case 1:18-cr-20655-MGC Document 77 Entered on FLSD Docket 06/03/2019 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.18-20655-CR-COOKE


  UNITED STATES OF AMERICA,

         Plaintiff,
  Vs.

  GERALD JEROME SPATE,

        Defendant.
  _______________________________________/

             ORDER ON MOTION REGARDING CREDIT FOR TIME SERVED

         THIS CAUSE came before the Court on the Government’s Motion Regarding Credit for

  Time Served as Specified in Judgment (ECF No.75). The Court having reviewed the pertinent

  information and being duly advised in the premises, it is hereby,

         ORDERED AND ADJUDGED that the motion is DENIED.

         DONE AND ORDERED in Chambers at the United States District Courthouse in

  Miami- Dade County, Florida this 3rd day of June 2019.
